DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites “…at least one separation pillar on the display substrate.” However, claim 1, from which claim 2 depends, recites “the display substrate comprises …at least one separation pillar”. As claim 1 recites where the display substrate comprises at least one separation pillar it is unclear how, as recited in claim 2, the at least one separation pillar can be on the display substrate. Appropriate correction is required to clarify the language. For purposes of compact prosecution the Examiner interprets the language of “…at least one separation pillar on the display substrate.” to be “at least one separation pillar.”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 13, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhai et al. (US 2019/0237523) hereinafter “Zhai”.
Regarding claim 1, Figs. 12 and 13 of Zhai teach a display substrate (Paragraph 0002), having a plurality of sub-pixel regions (Items 20) and a plurality of inter-sub-pixel regions (Areas in Item AA between Items 20) between the plurality of sub-pixel regions (Items 20), wherein the display substrate comprises a plurality of sub-pixels (Items 201) located in the plurality of sub-pixel regions and at least one separation pillar (Item 30), and at least one sub-pixel (Item 201) is provided with at least one separation pillar (Item 30) therein.  
Regarding claim 2, Figs. 12 and 13 of Zhai further teaches where in a sub-pixel (Item 201), an orthographic projection of a light emitting region (Item 212) on the display substrate surrounds an orthographic projection of at least one separation pillar (Item 30) on the display substrate.
Regarding claim 3, Figs. 12 and 13 of Zhai further teaches wherein a geometric center of an orthographic projection of a separation pillar (Item 30) on the display substrate and a geometric center of an orthographic projection of a light emitting region (Item 212) on the display substrate coincide.
Regarding claim 4, Fig. 2 of Zhai teaches where the display substrate comprises a plurality of separation pillars (Item 30), and the plurality of separation pillars (Item 30) are periodically arranged in the display substrate.
Regarding claim 5, Fig. 12 of Zhai further teaches further where a shape of an orthographic projection of each separation pillar (Item 30) on the display substrate is a polygon. 
Regarding claim 6, Fig. 2 of Zhai further teaches where the display substrate comprises a plurality of separation pillars (Item 30), and 0 to 8 sub-pixels are disposed between two adjacent separation pillars (Item 30). 
Regarding claim 8, Fig. 13 of Zhai teaches wherein the display substrate further comprises a base substrate (Item 00) disposed at a side of a sub-pixel, the sub-pixel includes a lower electrode (Item 211), a light-emitting layer (Item 212), and an upper electrode (Item 213) that are stacked in a direction away from the base substrate (Item 00), at least one separation pillar (Item 30) is disposed at a side of the lower electrode (Item 211) away from the base substrate (Item 00), and a portion where the light-emitting layer (Item 212) is in contact with the lower electrode (Item 211) is a light-emitting region.
Regarding claim 13, Fig. 2 of Zhai further teaches where the at least one sub-pixel (Item 20) includes at least one first sub-pixel (Item 20r), at least one second sub-pixel (Item 20g) and at least one third sub-pixel (Item 20b). 
Regarding claim 15, Fig. 2 of Zhai further teaches where the at least one first sub-pixel includes first sub-pixels (Items 20r), the at least one second sub-pixel includes second sub-pixels (Items 20g), and the at least one third sub-pixel includes third sub-pixels (Items 20b); areas of the first sub-pixels (Items 20r) are the same, and shapes of the first sub-pixels (Items 20r) are the same and, areas of the second sub-pixels (Items 20g) are the same, and shapes of the second sub-pixels (Items 20g) are the same; and, areas of the third sub-pixels (Items 20b) are the same, and shapes of the third sub-pixels (Items 20b) are the same.
Examiner’s Note: While Fig. 2 of Zhai teaches all of the same shape and area for the respective first, second and third sub-pixels, the Examiner notes that the claim language using “and/or” does not require that all three limitations are met and instead merely requires that one of the three limitations are met.  
Regarding claim 19, Zhai teaches a display panel (Paragraph 0002), comprising the display substrate according to claim 1 (See rejection of claim 1 above; For brevity the rejection of claim 1 will not be repeated here).
Regarding claim 20, Zhai teaches a display device (Paragraph 0002), characterized by comprising the display panel according to claim 19 (See rejection of claim 19 above; For brevity the rejection of claim 19 will not be repeated here).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (US 2019/0237523) hereinafter “Zhai” in view of Yim et al. (US 2020/0152713) hereinafter “Yim”.
Regarding claim 7, Chai teaches all of the elements of the claimed invention as stated above except where a maximum distance between any two points on a peripheral line of an orthographic projection of each separation pillar on the display substrate is approximately 1 to 10 microns.
However, the distance between light emitting regions (and thus, as the separation pillars are in the center of the light emitting regions, the distance between the separation pillars) is a result effective variable (Yim Paragraph 0055 where the distance between sub-pixels directly effects the lateral resistance existing between the sub-pixels which directly effects the lateral leakage current between sub-pixels and results in a change of low-grayscale color shift phenomenon). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (See MPEP 2144.05[II][B]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the maximum distance between any two adjacent sub-pixels such that a maximum distance between any two points on a peripheral line of an orthographic projection of each separation pillar on the display substrate is approximately 1 to 10 microns because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (See MPEP 2144.05[II][A]).
Regarding claim 14, Zhai teaches all of the elements of the claimed invention as stated above.
Zhai further teaches where the at least one first sub-pixel includes first sub-pixels (Items 20r), the at least one second sub-pixel includes second sub-pixels (Items 20g), and the at least one third sub-pixel includes third sub-pixels (Items 20b). 
Zhai does not teach where the first sub-pixels, the second sub-pixels, and the third sub-pixels are arranged in a way that: the display substrate has a plurality of virtual square regions, the first sub-pixels are arranged at vertexes of the square regions and at centers of the square regions, the second sub- pixels are each arranged at a midpoint of one of four sides of square regions, and the third sub- pixels are each arranged at an intersection of a connection between two adjacent first sub-pixels and a connection between two adjacent second sub-pixels.
Fig. 1 of Yim teaches first sub-pixels (Items 120), second sub-pixels (Items 160), and third sub-pixels (Items 140) arranged in a way that: the display substrate has a plurality of virtual square regions (See Picture 1 below), the first sub-pixels (Items 120) are arranged at vertexes of the square regions and at centers of the square regions, the second sub- pixels (Items 160) are each arranged at a midpoint of one of four sides of square regions, and the third sub- pixels (Items 140) are each arranged at an intersection of a connection between two adjacent first sub-pixels (Items 120) and a connection between two adjacent second sub-pixels (Items 160).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the first, second and third sub-pixels in a manner such that the display substrate has a plurality of virtual square regions, the first sub-pixels are arranged at vertexes of the square regions and at centers of the square regions, the second sub- pixels are each arranged at a midpoint of one of four sides of square regions, and the third sub- pixels are each arranged at an intersection of a connection between two adjacent first sub-pixels and a connection between two adjacent second sub-pixels because this arrangement is known to prevent (or reduce) a low-grayscale color shift phenomenon (Yim Paragraph 0005).

    PNG
    media_image1.png
    316
    318
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Fig. 1 of Yim)
Regarding claim 16, the combination of Zhai and Yim teaches all of the elements of the claimed invention as stated above.
Zhai does not teach where sides proximate to each other of any two adjacent sub-pixels are parallel.  
Fig. 1 of Yim teaches a display device where sides proximate to each other of any two adjacent sub-pixels are parallel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sides proximate to each other of any two adjacent sub-pixels be parallel because this arrangement is known to prevent (or reduce) a low-grayscale color shift phenomenon (Yim Paragraph 0005).
Regarding claim 18, Zhai teaches all of the elements of the claimed invention as stated above except where each first sub-pixel is a red sub-pixel, each second sub-pixel is a blue sub- pixel, and each third sub-pixel is a green sub-pixel; an area of the second sub-pixel is greater than an area of the first sub-pixel, and the area of the first sub-pixel is greater than an area of the third sub-pixel.
Fig. 1 of Yim teaches where each first sub-pixel (Item 120) is a red sub-pixel, each second sub-pixel (Item 160) is a blue sub- pixel, and each third sub-pixel (Item 140) is a green sub-pixel; an area of the second sub-pixel (Item 160) is greater than an area of the first sub-pixel (Item 120), and the area of the first sub-pixel (Item 120) is greater than an area of the third sub-pixel (Item 140).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each first sub-pixel be a red sub-pixel, each second sub-pixel be a blue sub- pixel, and each third sub-pixel be a green sub-pixel; an area of the second sub-pixel is greater than an area of the first sub-pixel, and the area of the first sub-pixel is greater than an area of the third sub-pixel because this arrangement is known to prevent (or reduce) a low-grayscale color shift phenomenon (Yim Paragraph 0005).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (US 2019/0237523) hereinafter “Zhai” in view of Yim et al. (US 2020/0152713) hereinafter “Yim” and in further view of Lee et al. (US 2019/0371874) hereinafter “Lee”.
Regarding claim 17, the combination of Zhai and Yim teaches all of the elements of the claimed invention as stated above.
Zhai does not teach wherein shapes of each first sub-pixel and each second sub-pixel are squares, angles between sides of the first sub-pixel and sides of a corresponding square region are 45 degrees, and angles between sides of the second sub-pixel and the sides of the corresponding square region are 45 degrees; and a shape of each third sub-pixel is a rectangle, and a long side of the third sub-pixel faces an adjacent second sub-pixel and is parallel to a side of the adjacent second sub-pixel.
Yim further teaches angles between sides of the first sub-pixel (Item 120) and sides of a corresponding square region are 45 degrees, and angles between sides of the second sub-pixel (Item 160) and the sides of the corresponding square region are 45 degree and a long side of the third sub-pixel (Item 140) faces an adjacent second sub-pixel (Item 160) and is parallel to a side of the adjacent second sub-pixel (Item 160).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have angles between sides of the first sub-pixel and sides of a corresponding square region are 45 degrees, and angles between sides of the second sub-pixel and the sides of the corresponding square region are 45 degrees and a long side of the third sub-pixel faces an adjacent second sub-pixel and is parallel to a side of the adjacent second sub-pixel because this arrangement is known to prevent (or reduce) a low-grayscale color shift phenomenon (Yim Paragraph 0005).
While Yim teaches shapes for the first, second and third sub-pixels that are close to and approximate squares and rectangles, respectively, as claimed by the Applicant, Yim does not explicitly teach shapes of each first sub-pixel and each second sub-pixel are squares and a shape of each third sub-pixel is a rectangle, and a long side of the third sub-pixel faces an adjacent second sub-pixel and is parallel to a side of the adjacent second sub-pixel.
Fig. 2 of Lee teaches a display device where shapes of each first sub-pixel (Item PE1) and each second sub-pixel (Item PE3) are squares (Paragraph 0049) and a shape of each third sub-pixel (Item PE2) is a rectangle (Paragraph 0049), and a long side of the third sub-pixel faces (Item PE2) an adjacent second sub-pixel (Item PE3) and is parallel to a side of the adjacent second sub-pixel (Item PE3). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have shapes of each first sub-pixel and each second sub-pixel are squares and a shape of each third sub-pixel is a rectangle, and a long side of the third sub-pixel faces an adjacent second sub-pixel and is parallel to a side of the adjacent second sub-pixel because this results in a display device with improved reliability (Lee Paragraph 0007).
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach, motivate or suggest one having ordinary skill in the art before the effective filing date to have the display substrate further comprises at least one insulating pillar, the at least one insulating pillar is disposed on a surface of the lower electrode away from the base substrate and penetrates the light-emitting layer and the upper electrode, and the at least one separation pillar is disposed on a surface of the at least one insulating pillar away from the base substrate in combination with the other limitations of claims 1 and 8, from which claim 9 depends.
Regarding claim 11, the following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach, motivate or suggest one having ordinary skill in the art before the effective filing date to have the at least one separation pillar be disposed on a surface of the lower electrode away from the base substrate and penetrate the light emitting layer and the upper electrode in combination with the other limitations of claims 1 and 8, from which claim 11 depends.
While Fig. 13 of Zhai teaches wherein a cross section of one of at least one separation pillar (Item 30) is trapezoidal, claims 10 and 12 are also indicated as being objected to as they depend from and include all of the limitations of objected to claims 9 and 11, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Examiner, Art Unit 2891